CRIST, Judge.
Appeal from a denial of a Rule 27.26 motion after an evidentiary hearing. We affirm.
On October 15, 1980, movant pled guilty to three counts of first degree robbery. He was sentenced to concurrent terms of ten years imprisonment on each count.
The record of the plea and sentence hearing clearly shows movant voluntarily and understandingly entered his plea of guilty to the three counts of robbery. Carpenter v. State, 479 S.W.2d 466, 469 (Mo.1972).
However at the Rule 27.26 evidentiary hearing, defendant changed his story. He said he lied at the advice of his appointed counsel at the plea and sentence hearing. He called his chief alibi witness, a prison inmate, to prove his lawyer was incompetent in that she failed to interview this, witness before defendant pled guilty. The trial court found movant and his witness testified falsely at the Rule 27.26 motion evidentiary hearing. Shoemake v. State, 462 S.W.2d 772, 775 (Mo.1971).
The judgment of the Rule 27.26 motion trial court was based on findings of fact which are not clearly erroneous. Hutchins v. State, 624 S.W.2d 191,192 (Mo.App.1981). No error of law appears. An opinion would have no precedential value.
Affirmed in accordance with Rule 84.-16(b).
CRANDALL, P.J., and REINHARD, J., concur.